Citation Nr: 0811485	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-38 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

2.  Entitlement to special home adaptation.

3.  Entitlement to specially adapted housing.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from July 1961 to 
September 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that in pertinent part denied entitlement to 
automobile and adaptive equipment or adaptive equipment only, 
special home adaptation, and specially adapted housing.

Although the veteran had requested a hearing before a 
Veterans Law Judge, in January 2007, he withdrew that 
request.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

The veteran asserts that he is wheelchair-bound due to 
service-connected disability and that he is entitled to 
automobile and adaptive equipment, adaptive equipment only, 
special home adaptation, and/or specially adapted housing on 
the basis of loss of use of the feet.  He has not alleged 
loss or loss of use of hand or hands, ankylosis of knee or 
hip, or vision loss (acuity and/or contraction of field of 
view).  Service connection is in effect for post-traumatic 
stress disorder, coronary artery disease, diabetes mellitus, 
bilateral hearing loss, tinnitus, peripheral vascular disease 
of both lower extremities, and peripheral neuropathy of both 
lower extremities.  The veteran has not been examined since 
November 2004.  Thus, the medical evidence is out of date and 
a remand is necessary. 

The RO issued a statement of the case in September 2004.  It 
did not and could not have considered a relevant November 
2004 VA examination report.  No supplemental statement of the 
case (SSOC) has been issued since the SOC and the veteran has 
not waived his right to initial RO consideration of all the 
evidence.  Thus, a remand will be necessary for this 
procedural safeguard.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Finally, the veteran must be afforded additional notice, as 
required by 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The most recent relevant notice was mailed to 
the veteran in December 2002.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); and, (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should make 
arrangements for VA examinations, by an 
appropriate specialist(s), to determine 
the nature and severity of the veteran's 
service-connected disabilities.  The 
claims files should be made available to 
the physician for review.  All indicated 
tests and studies should be undertaken.  
The physician is asked to review the 
claims files, note that review in the 
report, examine the veteran and address 
whether service-connected disabilities 
have resulted in: (1) Loss or permanent 
loss of use of either foot; the 
determination of loss of use will be made 
on the basis of the actual remaining 
function, whether the acts of balance, 
propulsion could be accomplished equally 
well by an amputation stump with 
prosthesis; (2) loss of use of any 
extremity; and/or, (3) whether residuals 
of organic disease or injury so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.  
The supplemental statement of the case 
should include consideration of all 
relevant evidence received since issuance 
of the September 2004 statement of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for examination without good cause could 
result in denial of the claim or claims.  38 C.F.R. § 3.655 
(2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


